DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the circular ends of the rotatable cord spools partially overlap” from line 23 of claim 1 and lines 19-20 of claim 23 must be shown or the feature(s) canceled from the claim(s).  It is noted that it appears that the drawings show the “circular ends” to be fully overlapping each other. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
From line 23 of claim 1 and also from lines 19-20 of claim 23, “the circular ends of the rotatable cord spools” lacks antecedent basis in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 13, 15, 17-19, and 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 on line 23 and claim 23 on lines 19-20 both recite the limitation “wherein the circular ends of the rotatable cord spools partially overlap”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Because nowhere in the specification is it described that “circular ends of the rotatable cord spools partially overlap”, this is found to be new matter.

Dependent claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 13, 15, 17-19, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
Claim 1 recites the limitation “where the at least one first cord spool and the at least one second cord spool partially overlap each other” on lines 21-22. This is unclear to the examiner because the drawings show the spools fully overlapping each other.
	Claim 1 recites the limitation “wherein the circular ends of the rotatable cord spools partially overlap” on line 23. This is unclear to the examiner as “the circular ends” lacks proper antecedence, and it appears that the drawings show the “circular ends” to be fully overlapping each other.
	Claim 2 recites the limitation “the at least one first cord spool” on line 5. This is unclear as the applicant has only introduced one first cord spool.
Claim 23 recites the limitation “wherein the circular ends of the rotatable cord spools partially overlap” on lines 19-20. This is unclear to the examiner as “the circular ends” lacks proper antecedence, and it appears that the drawings show the “circular ends” to be fully overlapping each other.
The dependent claims are rejected for at least depending from a rejected claim.
Above provides non-limiting examples, the applicant must find and correct all issues similar to those discussed above. The claims are examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13, 15, 17-19, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US PG Pub 20110265963) in view of Johnson et al. (EP 3054076).
Regarding claim 1, Drew teaches (figures 3A and 4) an operating device for a pleated blind comprising a first axially rotatable cord spool (86C), which cord spool is configured for winding up and unwinding a first cord (90C) connected to a lower beam (50) of the pleated blind, a first drive shaft (the upper 68 in figure 3A) connected to the first cord spool, a first operating element (82 on the left of figure 3A) connected to the drive shaft for axially rotating the first cord spool, a second axially rotatable cord spool (86B), which second cord spool is configured for winding up and unwinding a second cord (90B) connected to an upper beam (48) of the pleated blind, a second drive shaft (the lower 68 in Fig. 3A) connected to the second cord spool, and a second operating element (82 on the right of figure 3A) connected to the second drive shaft for axially rotating the second cord spool, wherein a first longitudinal axis of the first cord spool lies substantially parallel to a second longitudinal axis of the second cord spool (figures 3a and 4, these axis extend the width direction of the device, along the long of the drive shafts), and wherein at least one drive shaft of the first drive shaft and the second drive shaft comprises a plurality of mutually cooperating shaft parts (shown in modified figure 3a below, both drive shafts do), wherein first and second shaft parts (modified fig. 3a) are mutually oriented substantially parallel and at least partially adjacent to each other, and wherein the first or second shaft part (all the shaft parts for the first shaft in modified figure 3A work with the operating element during operation) cooperates with the first or second operating element (82), respectively, and the first or second shaft part (first shaft part) cooperates with the first or second cord spool (86C), respectively, and wherein the first cord spool and the second cord spool are configured in a compact arrangement next to each other but in a non-abutting fashion (figure 4). Drew does not teach that the first cord spool and the second cord spool partially overlap each other along a longitudinal direction along a length of the first longitudinal axis, wherein the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line, and wherein the first cord spool and the second cord spool are separated by a separating element.
Johnson et al. teaches (figures 2 and 4) an operating device (72) for a blind with a first cord spool (90) and a second cord spool (86) that partially (figure 4 shows the spools “fully overlapping”, it is noted that “fully overlapping” includes “partially overlapping”.) overlap each other along a longitudinal direction (width direction in fig. 2) along a length of the first longitudinal axis (extends width dimension of the blind, they overlap along a length of this total length of the first longitudinal axis), where circular ends (both cord spool designate this as 166) of the rotatable cord spools (90 and 86) partially overlap such that, as seen from a front (fig. 4), the circular ends of the rotatable cord spools are situated behind each other in a straight line (in a straight line from left to right in fig. 4 the face on 86 is behind the face of 90, and from right to left the opposite), and wherein the first cord spool (90) and the second cord spool (86) are separated by a separating element (the separating element is the protruding piece that separates the two spools in the base 102 shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drew by incorporating the teachings of Johnson et al. so that the first cord spool and the second cord spool partially overlap each other along a longitudinal direction along a length of the first longitudinal axis, wherein the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line, and wherein the first cord spool and the second cord spool are separated by a separating element. This modification provides the predictable and expected result of a more compact design from reducing the number of parts required in the assembly due to a shared base for the cord spools (fig. 2 of Johnson et al).

    PNG
    media_image1.png
    671
    951
    media_image1.png
    Greyscale

Regarding claim 2, modified Drew teaches (figure 3A) the first drive shaft (top shaft in figure 3A) comprises a plurality of mutually cooperating first shaft parts (see modified figure 3A above), wherein at least two first shaft parts are mutually oriented substantially parallel (they have parallel surfaces) and at least partially adjacent to each other, and wherein at least one first shaft part (84) cooperates with the first operating element (82 on left), and at least one other first shaft part (second shaft part on the right) cooperates with at least one first cord spool (86C, the components all cooperate together).
Regarding claim 8, modified Drew teaches (figure 4) that the first cord spool (86C) and the second cord spool (86B), as seen from a front view, are situated behind each other, in a straight line (viewed from the front, 86C is in fact farther away than 86B, making it behind it).
Regarding claim 13, Drew teaches (figure 3A) that the operating device comprises a plurality of first cord spools (86C and 86E), wherein first longitudinal axes of the cord spools mutually coincide, and wherein the first cord spools are connected to the same shaft part (68) of the first drive shaft.
Regarding claim 15, Drew teaches (figure 3A) that the operating device comprises a plurality of second cord spools (86B and 86D), wherein the second longitudinal axes of the cord spools mutually coincide and wherein the second cord spools are connected to the same shaft part (68) of the second drive shaft.
Regarding claim 17, Drew teaches (figure 3A) several stabilizing elements (88), at least one is connected to a first cord spool for securing the mutual positioning of the first cord spool and the second cord spool.
Regarding claim 18, Drew teaches (figure 3A) that a stabilizing element (88) is coupled to a head end of the first cord spool (head end is the end where the cord winds) and a head end of the second cord spool (head end is where the cord winds), and wherein the stabilizing element is provided with at least one passage opening (a hole for the shaft is visible in the figure) for the passage of the first drive shaft or the second drive shaft.
Regarding claim 19, Drew teaches (figure 3A) that the operating device comprises an elongated support structure (46) in which the cord spools and at least a part of the drive shafts are accommodated, and wherein the first operating element (82 on the left side) and the second operating element (82 on the right side) are placed on opposite end faces of the elongated support structure (46).
Regarding claim 22, Drew teaches (figures 3A and 3B) that the at least one first cord spool (86C) is connected by means of at least one first cord (90C) to a lower beam (50) of the pleated blind, and wherein the at least one second cord spool (86B) is connected by means of at least one second cord (90B) to an upper beam (48) of the pleated blind.
Regarding claim 23, Drew teaches (figures 3A and 4) an operating device for a pleated blind comprising: a first axially rotatable cord spool (86C), which cord spool is configured for winding up and unwinding a first cord (90C) connected to a lower beam (50) of the pleated blind, a first drive shaft (the upper 68 in figure 3A) connected to the first cord spool, a first operating element (82 on the left of figure 3A) connected to the drive shaft for axially rotating the first cord spool, a second axially rotatable cord spool (86B), which second cord spool is configured for winding up and unwinding a second cord (90B) connected to an upper beam (48) of the pleated blind, a second drive shaft (the lower 68 in Fig. 3A) connected to the second cord spool, and a second operating element (82 on the right of figure 3A) connected to the second drive shaft for axially rotating the second cord spool, wherein a first longitudinal axis of the first cord spool lies substantially parallel to a second longitudinal axis of the second cord spool (figures 3a and 4, these axis extend the width direction of the device, along the long of the drive shafts), and wherein a shaft (first shaft) of the first drive shaft and the second drive shaft comprises a plurality of mutually cooperating shaft parts (shown in modified figure 3a), wherein at least two shaft parts (modified fig. 3a) are mutually oriented substantially parallel and at least partially adjacent to each other (fig. 3a) along a longitudinal direction along a length of the first longitudinal axis (along the length of the shaft), and wherein the first cord spool and the second cord spool are configured in a compact arrangement next to each other but in a non-abutting fashion (figure 4). Drew does not teach that the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line, and wherein the first cord spool and the second cord spool are separated by a separating element.
Johnson et al. teaches (figures 2 and 4) an operating device (72) for a blind with a first cord spool (90) and a second cord spool (86) with circular ends (both cord spool designate this as 166) of the rotatable cord spools (90 and 86)  that partially overlap (fig. 4) such that, as seen from a front, they are situated behind each other in a straight line (in a straight line from left to right in fig. 4 the face on 86 is behind the face of 90, and from right to left the opposite), and wherein the first cord spool (90) and the second cord spool (86) are separated by a separating element (the separating element is the protruding piece that separates the two spools in the base 102 shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drew by incorporating the teachings of Johnson et al. so that the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line, and wherein the first cord spool and the second cord spool are separated by a separating element. This modification provides the predictable and expected result of a more compact design from reducing the number of parts required in the assembly due to a shared base for the cord spools (fig. 2 of Johnson et al).
Regarding claim 24, Drew teaches (figure 3A) the first drive shaft (top shaft in figure 3A) comprises a plurality of mutually cooperating first shaft parts (see modified figure 3A above), wherein at least two first shaft parts are mutually oriented substantially parallel (they have parallel surfaces) and at least partially adjacent to each other, and wherein at least one first shaft part (84) cooperates with the first operating element (82 on left), and at least one other first shaft part (the second shaft part in modified fig. 3A) cooperates (all the components cooperate together) with the first cord spool (86C).
Regarding claim 25, Drew teaches (figure 4) that the first cord spool (86C) and the second cord spool (86B), as seen from a front view, are situated behind each other, in a straight line (viewed from the front, 86C is in fact farther away than 86B, making it behind it).
Regarding claim 26, Drew teaches (figure 3A) that the operating device comprises a plurality of first cord spools (86C and 86E), wherein first longitudinal axes of the cord spools mutually coincide, and wherein the first cord spools are connected to the same shaft part (68) of the first drive shaft.
Regarding claim 27, Drew teaches (figure 3A) that the operating device comprises a plurality of second cord spools (86B and 86D), wherein the second longitudinal axes of the cord spools mutually coincide and wherein the second cord spools are connected to the same shaft part (68) of the second drive shaft.
Regarding claim 28, Drew teaches (figure 3A) several stabilizing elements (88), at least one is connected to a first cord spool for securing the mutual positioning of the first cord spool and the second cord spool.
Regarding claim 29, Drew teaches (figure 3A) that a stabilizing element (88) is coupled to a head end of the first cord spool (head end is the end where the cord winds) and a head end of the second cord spool (head end is where the cord winds), and wherein the stabilizing element is provided with at least one passage opening (a hole for the shaft is visible in the figure) for the passage of the first drive shaft or the second drive shaft.
Regarding claim 30, Drew teaches (figure 3A) that the operating device comprises an elongated support structure (46) in which the cord spools and at least a part of the drive shafts are accommodated, and wherein the first operating element (82 on the left side) and the second operating element (82 on the right side) are placed on opposite end faces of the elongated support structure (46).
Regarding claim 31, Drew teaches (figures 3A and 3B) that the at least one first cord spool (86C) is connected by means of the first cord (90C) to a lower beam (50) of the pleated blind, and wherein the second cord spool (86B) is connected by means of at least one second cord (90B) to an upper beam (48) of the pleated blind.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Amended claim 1 requires "...wherein at least two shaft parts are mutually oriented substantially parallel and at least partially adjacent to each other along a longitudinal direction along a length of the first longitudinal axis, wherein the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line..."”
 The examiner notes that claim 1 does not require “at least two shaft parts” but rather “first and second shaft parts”. It is also noted that claim 1 also does not require that these shaft parts are “partially adjacent to each other along a longitudinal direction along a length of the first longitudinal axis” but rather only that they are partially adjacent to each other.
The applicant continues “Amended claim 23 also recites "...wherein at least two shaft parts are mutually oriented substantially parallel and at least partially adjacent to each other along a longitudinal direction along a length of the first longitudinal axis, wherein the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line..."
As discussed during the Examiner Interview, Drew fails to teach or suggest each and every feature of amended claims 1 and 23. In particular, Drew does not mention the newly added features to independent claims 1 and 23.”
The examiner notes that Drew fails to teach some of the limitations of claim 1 and 23. Drew fails to teach that the first cord spool and the second cord spool partially overlap each other along a longitudinal direction along a length of the first longitudinal axis, wherein the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line, and wherein the first cord spool and the second cord spool are separated by a separating element from claim 1, and Drew does not teach that the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line, and wherein the first cord spool and the second cord spool are separated by a separating element from claim 23. 
The examiner therefore modified Drew with the teachings of Johnson et. al, with the motivation of “providing a more compact design”. The modifications above teach all the limitations as claimed, as Johnson is found to teach an operating device (72) for a blind with a first cord spool (90) and a second cord spool (86) that partially (figure 4 shows the spools “fully overlapping”, it is noted that “fully overlapping” includes “partially overlapping”.) overlap each other along a longitudinal direction (width direction in fig. 2) along a length of the first longitudinal axis (extends width dimension of the blind, they overlap along a length of this total length of the first longitudinal axis), where circular ends (both cord spool designate this as 166) of the rotatable cord spools (90 and 86) partially overlap such that, as seen from a front (fig. 4), the circular ends of the rotatable cord spools are situated behind each other in a straight line (in a straight line from left to right in fig. 4 the face on 86 is behind the face of 90, and from right to left the opposite), and wherein the first cord spool (90) and the second cord spool (86) are separated by a separating element (the separating element is the protruding piece that separates the two spools in the base 102 shown in figure 4) as required by claim 1 and an operating device (72) for a blind with a first cord spool (90) and a second cord spool (86) with circular ends (both cord spool designate this as 166) of the rotatable cord spools (90 and 86)  that partially overlap (fig. 4) such that, as seen from a front, they are situated behind each other in a straight line (in a straight line from left to right in fig. 4 the face on 86 is behind the face of 90, and from right to left the opposite), and wherein the first cord spool (90) and the second cord spool (86) are separated by a separating element (the separating element is the protruding piece that separates the two spools in the base 102 shown in figure 4) as required by claim 23.
	The applicant argues that “one of ordinary skill in the would not look to the Drew-Johnson combination to arrive at the "...along a length of the first longitudinal axis, wherein the circular ends of the rotatable cord spools partially overlap such that, as seen from a front, the circular ends of the rotatable cord spools are situated behind each other in a straight line..." of the claims as this would be counter intuitive due to the bulkier design. The person of ordinary skill in the art would also seek a more compact design where only the desired components could be included.”
	The examiner notes that the modification teaches all the limitations as claimed, and that the combination would have been obvious to one of ordinary skill in the art at the time. The combination does in fact make the design more compact by having the reels be in closer proximity than as found in the Drew reference, providing more internal space in the headrail to allow for any additional component deemed necessary by one of ordinary skill. This modification also leads to a more compact design from reducing the number of parts required in the assembly due to a shared base for the cord spools (fig. 2 of Johnson et al).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634